DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on February 5, 2021 were received and fully considered. Claim 1 was amended to incorporate limitations from now cancelled claim 6. Upon further consideration, Examiner has reformulated the obviousness rejection. The current action is non-final. Please see corresponding rejection headings and response to arguments section below for more detail.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Patent No. 10034626 B2) in view of Bouton et al. (US PG Pub. No. 2007/0123770 A1) (hereinafter “Bouton”).

Huang was applied in the previous office action.
	With respect to claim 1, Huang teaches a transdermal microneedle array patch (abstract “transdermal microneedle sensors”), comprising: a bottom cover (cover 50 in Figs. 2, 3, 9, and 10); a top cover (substrate 10 in Figs. 2, 3, 9, and 10); a substrate disposed within the top cover (flexible pad 30 and circuit board 40 are disposed on/within unit 10 as depicted in Figs. 2, 3, 9, and 10), comprising: a circuit layer (circuit board 40 in Figs. 2, 3, 9, and 10); and a first probe (electric conducting post 21 in Fig. 3) and a second probe (electric conducting post 23 in Fig. 3) disposed between the top cover and the bottom cover (electric conducting posts 21, 23 are disposed between unit 10 and cover 50 via opening 32; see Fig. 3) and electrically connected with the 
	However, Huang does not explicitly teach a dielectric layer; and a circuit layer formed on the dielectric layer.
	Bouton teaches a dielectric layer and a circuit layer formed on the dielectric layer (par.0080 “using thin dielectric layers in the flex circuit boards”).
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art (“PHOSITA”) when the invention was filed to modify Huang’s circuit board 40 such that it is formed on/with a dielectric layer in order to reduce effects, if any, of motion artifact during sensor use, as evidence by Bouton (see par.0080). Examiner also cites additional reference(s) at the end of this office action as further evidence demonstrating 
With respect to claim 2, Huang teaches a transdermal microneedle array patch as established above. Huang also teaches the bottom cover includes a first surface and a second surface opposite to the first surface (bottom surface 30 has two opposing surfaces as depicted in Figs. 2-3).
However, Huang does not teach a metal sheet is provided on the first surface of the bottom cover and comes into contact with the first and second probes when the bottom cover is combined with the top cover to form the transdermal microneedle array patch, such that the first and second probes form the closed circuit.
	Rather, it would appear that Huang teaches that the stacked sheets are inherently made of some material such as. Although Huang does not explicitly teach a metal sheet, this would be obvious to PHOSITA when the invention was filed as a simple substitution to utilize Huang’s material with another known type of metal material (metal such as steel, nickel, titanium, etc.).
	Regarding claim 3, Huang teaches one of the first and second probes is disposed on the substrate and protruded from the top cover, and the other one of the first and second probes is disposed on the metal sheet of the bottom cover (see Figs. 2-3).

	With respect to claim 5, Huang teaches when the bottom cover is combined with the top cover to form the transdermal microneedle array patch, and the first and second probes are forced to come into contact with each other to form the closed circuit under pressure from the bottom cover (understood that when cover 50 is combined with unit 10 by pressure, such as snapping the covers to connect, the electric conducting posts 21, 23 in turn form a closed circuit; see Fig. 3).
	With respect to claim 7, Huang teaches a layer formed on the circuit layer (layer 30 is formed on circuit layer 40 as depicted in Fig. 2). While Huang does not explicitly teach that layer 30 is an insulating layer and on a portion of the dielectric layer that is free from the formation of the circuit layer, this would be obvious to PHOSITA when the invention as filed as utilizing insulating layers have been well established in the art in order to allow for transmitting electric force without conduction.  
With respect to claim 8, Huang teaches the combination between the top and bottom covers is detachable (understood that cover 50 is capable of being detached from unit 10 as each unit is separate, i.e. not integrated; see Figs. 2, 3, 9, and 10).
	With respect to claim 9, Huang teaches a microneedle group collection disposed on the bottom cover and electrically connected with the substrate cover (microneedle unit 20 is electrically connected to circuit board 40, and disposed on cover 50 as depicted in Fig. 3), a signal processing unit disposed within the top cover for generating a sensed signal when turned on when the first and second probes or the circuit layer form the closed circuit (signal processing unit 41 disposed on unit 10 and generates 
	With respect to claim 10, Huang teaches a first microneedle group used as a working electrode, a second microneedle group used as a reference electrode, and a third microneedle group used as a counter electrode (col.6, lines 48-52).
	With respect to claim 11, Huang teaches the first microneedle group is formed by stacking at least two sheets together (expanded view of Fig.3 shows stacking at least two sheets together), each of the at least two sheets is provided with at least one through hole and at least one spur at an edge of the through hole (hole 32 and spur at edge of hole 32 in Figs. 2-3), and the spur of one of the at least two sheets passes through the through hole of the other one of the at least two sheets (Figs. 2-3), quantities of the spurs of the at least two sheets are commensurate with each other and plural, and the through holes of each of the at least two sheets are arranged in an array (Figs. 2-3).
	With respect to claim 12, Huang teaches the at least two sheets include a first sheet provided with at least one first through hole and at least one first spur provided at an edge of the first through hole, a second sheet provided with at least one second through hole and a second spur provided at an edge of the second through hole, and a third sheet provided with at least one third through hole and at least one third spur provided at an edge of the third through hole, such that, when the first, second and third sheets are stacked together, the second spur and the third spur pass through the first 
	With respect to claim 13, Huang teaches the at least two sheets include a first sheet provided with at least one first through hole and at least one first spur provided at an edge of the first through hole, a second sheet provided with at least one second through hole and a second spur provided at an edge of the second through hole, a third sheet provided with at least one third through hole and at least one third spur provided at an edge of the third through hole, and a fourth sheet provided with at least one fourth through hole and at least one fourth spur provided at an edge of the third through hole, such that, when the first, second, third and fourth sheets are stacked together, the second spur, the third spur, and the fourth spur pass through the first through hole of the first sheet and form a square pyramid with the first spur, quantities of the first through holes, the second through holes, the third through holes, and the fourth through holes are commensurate with each other and plural, and the plurality of the first through holes, the second through holes, the third through holes, and the fourth through holes are arranged in an array (expanded view of Fig. 2-3 shows stacking multiple sheets together, multiple through holes, and multiple spurs, all of which are arranged in the manner recited).

	With respect to claim 15, Huang teaches each of the spurs of the first microneedle group is formed by stamping or an etching process, and is made of a material selected from stainless steel, nickel, nickel alloy, titanium, titanium alloy, carbon nanotube, silicon material, and resin, and biocompatible metal is deposited on surfaces of the spurs (see Figs. 2-3; col.7, lines 55-67).
	
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Huang and Bouton, as applied to claim 1 above, in view of Kalghatgi et al. (US PG Pub. No. 2017/0246440 A1) (hereinafter “Kalghatgi”).

Kalghatgi was applied in the previous office action.
With respect to claim 7 16, Huang and Bouton teach a transdermal microneedle array patch as established above.
However, Huang and Bouton do not teach an inner surface of each of the spurs of the first microneedle group is coated with a sensing polymer, while an outer surface of each of the spurs is coated with anti-skin allergy drug, and the sensing polymer is an antibody, an aptamer, a recombinant monomer, carbohydrate, glucose oxidase, or hydroxybutyrate dehydrogenase.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art when the invention was filed to modify Huang and Bouton to coat the microneedles with the recited material in order to aid in delivery to a target area, as evidence by Kalghatgi. Lastly, PHOSITA would have had additional motivation to combine Huang, Bouton, and Kalghatgi as all teachings pertain to the same narrow field of endeavor, i.e. microneedle arrays.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections raised in the previous office action have been considered but are moot because the new ground of rejection does not rely on the combination of references (updated citations and obviousness rationale) applied in the current office action. Please see prior art section above for more detail.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG Pub. No. 2010/0324392 A1; see par.0090

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PUYA AGAHI/Primary Examiner, Art Unit 3791